Case 1:19-cr-00217-SEB-TAB Document10 Filed 06/18/19 Page 1 of 1 PagelD #: 19

 

UNITED STATES DISTRICT COURT ‘DIANA RIT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION 2019 SUN 18 PM A: TI
UNITED STATES OF AMERICA, )
Plaintiff,
v. | CAUSE NO.
JORDAN BOYD, 1: 19-cr-0917 SEB -TAB
Defendant.
PENALTY SHEET

You have been charged in an Indictment with a violation of the Laws of the United States
of America. The maximum penalties are as follows:

 

 

Count Supervised Other
Number Statute Years Fine Release Conditions
1 18 U.S.C. § 922(g)(3) NMT 10 NMT NMT 3
Drug User in Possession of years $250,000 years
a Firearm
2 18 U.S.C. § 922(g)(8) NMT 10 NMT NMT 3
Possession of a Firearm by years $250,000 years

a Person Subject to a
Domestic Violence
Protective Order

Dated:

 

 

JORDAN BOYD
Defendant

I certify that the Defendant was advised of the maximum penalties in the manner set forth
above and that she signed (or refused to sign) the acknowledgement.

 

United States Magistrate Judge
Southern District of Indiana
